Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 17, 2019

                                       No. 04-19-00073-CV

          ADVANCED FOUNDATION REPAIR, L.P. and Structural Repair, LLC,
                              Appellants

                                                 v.

                       Jose MENENDEZ and Nicole Newman-Menendez,
                                      Appellees

                   From the 285th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI02654
                          Honorable Norma Gonzales, Judge Presiding


                                          ORDER
        Appellant’s brief in this appeal is past due. Neither the brief nor a motion for extension of
time has been filed. We ORDER appellant to file, within 10 days of this order, the appellant’s
brief and a written response reasonably explaining appellant’s failure to timely file the brief. If
appellant fails to file a brief and the written response by the date ordered, we may dismiss this
appeal. See TEX. R. APP. P. 38.8(a), 42.3(c).


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2019.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court